Appeal by the defendant from two judgments of the Supreme Court, Kings County (Broomer, J.), both rendered June 16, 1988, convicting him of attempted murder in the second degree under indictment No. 6028/86, and tampering with a witness in the third degree under indictment No. 9140/86, upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed.
Contrary to the defendant’s contention, he was not deprived of a fair trial by the court’s questioning of the witnesses. To the extent that the alleged errors are preserved for appellate review (CPL 470.05 [2]), we find that the trial court’s inquiries were necessary "to clarify the issues and to facilitate the orderly and expeditious progress of the proceedings” (People v Vargas, 150 AD2d 513; see, People v De Jesus, 42 NY2d 519, 523; People v Sykes, 151 AD2d 523, 524). Mangano, P. J., Lawrence, Balletta and O’Brien, JJ., concur.